Citation Nr: 1517663	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating for lumbar strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased disability rating for lumbar strain and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1957 rating decision, the RO denied service connection for a left knee disability and the decision is final.

2.  In an April 2002 rating decision, the RO declined to reopen the service connection claim for a left shoulder disability, and the decision is final.
 
3.  The evidence received since the April 2002 RO decision regarding the left knee disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claim.

4.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active duty service.


CONCLUSIONS OF LAW

1.  The February 1957 rating decision, which denied the Veteran's service connection claim for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The April 2002 rating decision, which declined to reopen the Veteran's service connection claim for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen the claim for service connection for a left knee disability and the claim for service connection for tinnitus, further discussion regarding the duties to notify and assist is not needed.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a left knee disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a February 1957 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability on the basis that there was no evidence of a current problem.

In a April 2002 rating decision, the RO declined to reopen the previously denied claim for a left knee disability.  The RO concluded that there was no evidence of a chronic knee pathology or "indication of a medical or clinical link to the Veteran's military service."

The Veteran was notified of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the April 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent April 2002 rating decision included the Veteran's service treatment records and post-service treatment records.

The Veteran submitted an application to reopen his claim in December 2009.  The evidence received since the April 2002 rating decision includes VA and private treatment records that show treatment of left knee problems.  Also at the Veteran's February 2010 VA spine examination, left knee pain and limitation of motion was mentioned.

The Board finds that some of the evidence received since the April 2002 rating decision is new in that it was not previously of record.  The record documents that the Veteran had knee surgery prior to service.  His separation examination in November 1956 noted the prior condition but mentioned that it was not currently a problem.  The Veteran contends that when he injured his back in service he was also treated for his knee injury.  He also contends that the knee started to bother him more than 15 years ago.  However, he claims that the current condition is related to his problem in service.

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a current condition was one of the bases for the previous denial, the evidence that the Veteran has current problems with his left knee is new and material.  As new and material evidence to reopen the claim for service connection for a left knee condition has been received, the claim is, therefore, reopened. The Veteran's appeal to this extent is allowed.

III.  Service Connection for Tinnitus

The Veteran claims entitlement to service connection for tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records are silent for reference to tinnitus.  Tinnitus was diagnosed upon VA examination in February 2010.  At the time, the Veteran reported a history of noise exposure during service but could not remember when onset occurred.  The examiner reported being unable to specify the date of onset.  Therefore, the examiner opined that it is less likely that the Veteran's complaint of tinnitus is related to his history of military noise exposure.

During the Veteran's March 2015 hearing, he testified that tinnitus began many years ago but that it became worse over time.  When asked when he first noticed the tinnitus, he replied "it's been ages."  He stated that he worked as a mechanic on jet engines during service and did not wear hearing protection.  Specifically, he tested jet engines and described the noise these tests created.

According to the DD Form 214, the Veteran served as an aircraft mechanic.  Based on the evidence, the Board concludes that the evidence is at least in equipoise and service connection should be granted for tinnitus as being incurred in service.  The Veteran has offered competent and credible evidence that he was exposed to loud noises during service.  Despite the negative opinion, the VA examiner could not determine when the Veteran's tinnitus had its onset, but noted there could be an association between tinnitus and a noise-related event.  The Board finds that the Veteran's credible testimony, in combination with his MOS, establishes that the Veteran did have a noise-related event in service.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and the appeal is granted to this limited extent.

Entitlement to service connection for tinnitus is granted.


REMAND

A remand is required to obtain a new VA examination.  The most recent VA examination to assess the Veteran's spine was in February 2010.  The Veteran indicated at the March 2015 Board hearing that his back condition has worsened since the last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, the Veteran has not been provided a medical examination regarding his claim for service connection for a left knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since 2010.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his lumbar spine condition.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

A full rationale must be provided for all stated medical opinions.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any left knee disability that may be present.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any left knee disability that may be present is etiologically related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

4.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


